Case 0:18-cv-61047-UU Document 240-1 Entered on FLSD Docket 07/23/2019 Page 1 of 1
  Jacquelyne J .Bragdon
                                                        474 W est C edar Street,A pt. B
                                                                   Sequim ,W A 98382
                                                                        360-775-5557


   7/20/19
                                                                       FILED BY
  Clerk ofthe Court                                                                               D.C.
  US District Court
  400 North M iam iAvenue                                                   JUL 23 2012
  M iam i,FL 33128                                                          ANGELA
                                                                           CLERK   U E.NOBLE
                                                                           s.       S DISI C7:
                                                                              o.ofritk. - MIAMI
  RE:USA v US Stem CellClinic and others
  Case # 18-CW 61047-UU


  To w hom itm ay concern'
                         .

   Iam JacquelyneJ.Bragdon.Iam apatientofSeattleStem CellCenter.Isignedupforstem
  celltreatm entsto hopefully correcta condition broughton by the use ofthe antibiotic,
  Cipro,and have seen noticeable im provem ent.

  Ipre-paid for a totalof3 infusions using stem cellsderived from m y ow n adipose tissue.
  I'vehad twoinfusionstodate,withathirdtreatm ent,alsoprepaid ($3,500with stem cell
  bankingfees),withplanstohavethattreatm entdonelaterthisyear.
  Itis m y understanding US Stem Cells,w ho have m y stem cells banked,has been ordered by
  thiscourtand JudgeUrsulaUngaro to ceaseand desistreleasing my cellsto m ebecause the
  FDA hasdeterm ined m y stem cellsarea drug.Iam appalled thatsuch athing can happen.

  Please let itbe know n ldo notw antm y stem cellsdestroyed underany circum stances. I
  am requesting a stay on thedestruction order.

  Thank you,


                      #
  Jacqueynel.Bragdon


  cc:   Givner Law Group
        19495 Biscayne Blvd #702
        Aventura,FL 33180
